               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JERRA V. BOWDEN                            :    Civil No. 1:17-CV-01999
                                           :
                   Plaintiff,              :
                                           :
            v.                             :
                                           :
DB SCHENKER                                :
                                           :
                   Defendant.              :   Judge Sylvia H. Rambo
                                MEMORANDUM

      Presently before the court is a motion for attorney’s fees and costs pursuant

to Federal Rule of Civil Procedure 11(c)(1) filed by Defendant DB Schenker

(“Defendant”). (Doc. 18a.) Defendant has filed a brief in support of its request for

fees and costs, and Plaintiff has failed to file a responsive brief long after the

deadline to do so. Accordingly, Defendant’s fee petition is ripe for disposition.

For the reasons discussed below, Defendant’s motion will be granted.

I.    Factual Background and Procedural History

      Because the court writes primarily for the parties, the recitation of the factual

and procedural background will be limited to the necessary facts to dispose of

Defendant’s motion for attorney’s fees and costs.         Plaintiff originally filed a

complaint in the Eastern District of Pennsylvania, which that court dismissed in its

entirety with prejudice. See Bowden v. DB Schenker, No. 16-cv-1272, 2016 WL

3981354, *1 (E.D. Pa. July 26, 2016). Plaintiff timely appealed, and on May 31,

2017, the United States Court of Appeals for the Third Circuit affirmed the Eastern
District’s decision, see Bowden v. DB Schenker, 693 F. App’x 157, 158-59 (3d Cir.

2017), and subsequently denied Plaintiff’s request for rehearing en banc.

      On October 2, 2017, Plaintiff nonetheless filed a materially identical

complaint in the Court of Common Pleas for Cumberland County at docket

number 2017-7277. Despite being notified by counsel for Defendant that the

complaint was precluded as duplicative of the complaint dismissed by the Eastern

District and that Defendant intended to seek sanctions against Plaintiff’s counsel if

the complaint was not withdrawn, Plaintiff did not voluntarily dismiss the

complaint. Defendant removed the matter to this court (Doc. 1) and filed a motion

to transfer venue to the Eastern District of Pennsylvania (Doc. 4) and a motion to

dismiss based on the doctrine of res judicata (Doc. 6). In its motion to dismiss,

Defendant reiterated its position that the matter was precluded and that it intended

to seek sanctions if it was not withdrawn. Counsel for Plaintiff did not withdraw

the complaint, and on December 12, 2017, Defendant filed a motion seeking

sanctions. (Doc. 9.)

      Plaintiff filed a brief in opposition to the motion for sanctions, but failed to

respond to the motions to transfer and dismiss. On March 8, 2018, this court

granted Schenker’s motion to dismiss on res judicata grounds.             (Doc. 17.)

Because the court reached the merits of the motion, Defendant’s motion to transfer

venue was deemed moot. (Id.) The court additionally found that Plaintiff’s claims


                                          2
were clearly precluded by the Eastern District’s decision and, thus, Plaintiff’s

complaint was frivolous. Accordingly, the court granted Defendant’s motion for

sanctions. (Id.) On March 22, 2018, Defendant filed the instant motion for

attorney’s fees and costs. (Doc. 18.) On April 9, 2018, Plaintiff appealed from

this court’s March 8, 2018 order. (Doc. 20.) This court stayed Defendant’s motion

for attorney’s fees on April 16, 2018, pending disposition of the appeal. (Doc. 22.)

By order dated November 6, 2018, the United States Court of Appeals for the

Third Circuit noticed this court that the parties had stipulated to dismissal of

Plaintiff’s appeal.   (Doc. 23.)     Defendant subsequently filed a letter dated

November 12, 2018, stating that Defendant was relying on its previously filed

motion for attorney’s fees and brief in support thereof. (Docs. 18, 19.) Plaintiff

has not filed a response to Defendant’s fee petition despite the deadline for any

responses thereto being April 5, 2018, four days prior to Plaintiff’s notice of appeal

and eleven days prior to this court’s order staying the matter pending appeal. See

Local Rule 7.6; (Docs. 20, 22). Thus, the matter is ripe for disposition.

II.   Legal Standard

      In its order granting Defendant’s motion to dismiss and accompanying

memorandum, this court previously held that sanctions in the form of attorney’s

fees and costs were warranted due to Plaintiff’s conduct in filing frivolous and

duplicative claims. (See Docs. 16, 17.) Accordingly, the court now need only


                                          3
assess the appropriate amount of attorney’s fees to be awarded.         If a court

concludes that an award of fees is warranted, the initial estimate of reasonable

attorney’s fees shall be determined by applying the “lodestar” method of

calculation. Blum v. Stetson, 465 U.S. 886, 888 (1984). The lodestar number is

calculated by multiplying the number of hours reasonably expended on litigation

times the reasonable hourly rate. Id. In determining the reasonable rate, the court

looks to the prevailing market rates in the relevant community and compares the

rates to those for similar services by lawyers of reasonably comparable skill,

experience, and reputation. Loughner v. Univ. of Pittsburgh, 260 F.3d 173, 180

(3d Cir. 2001).        The party seeking attorney’s fees bears the burden of

demonstrating that the requested hourly rates are reasonable. Maldonado v.

Houstoun, 256 F.3d 181, 184 (3d Cir. 2001). The court will then review the time

charged and eliminate “excessive, redundant, or otherwise unnecessary” fees. Pub.

Interest Research Grp. of N.J., Inc. v. Windall, 51 F.3d 1179, 1188 (3d Cir. 1995)

(citations omitted).

III.   Discussion

       A.    Reasonable Rate

       Counsel for Defendant, Steven K. Ludwig, submitted a declaration detailing

the rates, skill, experience, and reputation of himself, Brian J. McGinnis, an



                                        4
associate, and Lauren Murray, a paralegal. 1 (Doc. 18-3.) Defendant additionally

provided very detailed and comprehensive billing statements from Fox Rothschild

LLP related to its defense of Defendant in the instant case.                  (Doc. 18-4.)

Moreover, counsel for Defendant recognized that “[t]he prevailing rates in this

district are lower than the standard rates for my own, Mr. McGinnis's, and Ms.

Murray's services,” and adjusted his standard billing rates accordingly. (Doc. 18-3,

¶¶ 11-13.)

       A “lodestar calculation is presumed to be a reasonable calculation of

attorneys’ fees.” Borrell v. Bloomsburg Univ., 207 F. Supp. 3d 454, 506 (M.D. Pa.

2016) (citing Washington v. Phila. Cnty. Court of Common Pleas, 89 F.3d 1031,

1035 (3d Cir. 1996)). An “opposing party may object to the lodestar calculation,

calling into question either the reasonableness of the hourly rate requested or the

reasonable hours expended.” Borrell, 207 F. Supp. 3d at 506 (citing Clarke v.

Whitney, 3 F. Supp. 2d 631, 633-34 (E.D. Pa. 1998)). The opposing party bears

“‘the burden of proving that it is appropriate [to adjust the lodestar], and if that

burden is met, ‘the lodestar amount may be increased or decreased at the discretion

of the District Court.’” Borrell, 207 F. Supp. 3d at 506 (quoting Dee v. Borough of

Dunmore, No. 3:05-cv-1342, 2013 WL 685144, *4 (M.D. Pa. Feb. 25, 2013)).


1
  The lodestar method and standard also apply to fees for paralegal services. See Missouri v.
Jenkins, 491 U.S. 274, 285-86 (1989).

                                             5
       Ludwig avers that he is a partner at Fox Rothschild and has been practicing

law for over thirty years. (Doc. 18-3, ¶3.) He further avers that McGinnis is an

associate with Fox Rothschild, a 2015 graduate of Rutgers School of Law-Camden,

and has practiced law for three years, and that Murray has been employed as a

paralegal for approximately six years. (Id. at ¶¶ 5, 6.) Their standard billing rates

are $715.00 per hour, $345.00 per hour, and $230.00 per hour, respectively. (Id.

at ¶¶ 3-6.) As noted above, Defendant’s fee petition requested significantly lower

rates in recognition of the disparity between the prevailing rates in the Philadelphia

locality and the Middle District. Thus, Defendant has requested rates for Ludwig

at $375, $150 for McGinnis, and $100 for Murray.                  (Id. at ¶11.)     Because

Defendant has introduced evidence in the form of declarations and client billing

statements, and Plaintiff fails to offer any objections or evidence to the contrary,

the court finds that the rates requested by Defendant are reasonable. 2

       B. Reasonable Hours

       Plaintiff does not raise objections to any time billed by Fox Rothschild to

Defendant. See Borrell, 207 F. Supp. 3d at 507 (M.D. Pa. 2016) (“The party

opposing the fee petition [] has the burden to challenge, by affidavit or brief with

sufficient specificity to give fee applicants notice, the reasonableness of the

2
  Although the cases at issue are dissimilar, the rates requested by counsel for Defendant are
approximate to those rates approved of in Borrell despite rebuttal evidence presented by the
party opposing an award of fees in that case. See Borrell, 207 F. Supp. 3d at 511.

                                              6
requested fee.”) (internal citations omitted). The court performed an independent

review of the hours billed in this matter and finds that all hours billed were

reasonable, non-duplicative, and related to Defendant contesting Plaintiff’s

frivolous action in this court or in the state court action, prior to its removal. The

court does note, however, that the declaration submitted by Ludwig provides that

$3,607.50 in billable hours had not yet been billed to Defendant. (Doc 18-3, ¶13.)

Defendant has not supplemented its fee petition to provide any updated bills.

    Based on the billing statements provided by Defendant, the court finds the

hours billed to the underlying litigation to be reasonable as set forth in the table

below. 3

Attorney Name               Hourly Rate        Hours          Total Amount
                                               Billed         Billed

Ludwig                      $375               21.3           $7,987.50
McGinnis                    $150               73.7           $11,055.00
Murray                      $100               3.6            $360.00

Total                                                         $19,402.50




3
  Because the rates charged in the billing statements submitted by Defendant (Doc. 18-4) reflect
the standard rather than adjusted rates and also do not appear to reflect the 10% “courtesy
adjustment” given to Defendant by Fox Rothschild, (Doc. 18-3, ¶ 12 n.1,) the court gleans only
the number of hours billed from the billing statements.
                                               7
   In addition to the amounts listed in the table above, Ludwig’s declaration notes

that “unbilled legal fees” not included in the billing statements, yet related to the

preparation of the fee petition, are as follows:

      (a) 1.7 hours by Mr. Ludwig and (b) 19.8 hours by Mr. McGinnis. At
      [Defendant’s] requested rates, these fees calculate to $637.50 and
      $2,970.00, respectively, for a total of $3,607.50.
(Doc. 18-3, ¶13.)     The Third Circuit has often held that “fees on fees” are

permissible if the district court finds that the number of hours expended in drafting

the fee petition is reasonable. See United States ex rel. Palmer v. C&D Techs.,

Inc., 897 F.3d 128, 141 (3d Cir. 2018) (citing Prandini v. Nat’l Tea Co., 585 F.2d

47, 53 (3d Cir. 1978); Citizens Council of Del. Cty. v. Brinegar, 741 F.2d 584, 594

(3d Cir. 1984) (“The determination of whether attorneys’ fees are reasonable is for

the district court. . .”). With regard to the number of hours spent preparing the

instant fee petition, “judges within the Middle District of Pennsylvania have

generally ‘awarded fees in the range of 15 to 23 hours for similar petitions.’”

Cmty. Ass'n Underwriters of Am., Inc. v. Queensboro Flooring Corp., No. 10-cv-

1559, 2016 WL 1076910, *9 (M.D. Pa. Mar. 18, 2016) (quoting Walker v. Gruver,

No. 11-cv-1223, 2013 WL 5947623, *17 (M.D. Pa. Nov. 5, 2013)). Although the

21.5 total hours expended on the fee petition is at the higher end for hours spent on

a fee petition, especially considering the relative brevity of the petition and

accompanying brief, Plaintiff has not objected to the reasonableness of the hours


                                           8
billed in preparing the fee petition, and the court finds no indication that the hours

were unreasonably spent. See Danny Kresky Enters. Corp. v. Magid, 716 F.2d

215, 219 (3d Cir. 1983) (23.9 hours were reasonable for 48 pages of summary and

legal argument, 17 pages of detailed billing and costs records, and 26 pages of

unreported opinions). Accordingly, the court finds that an additional award of

attorney’s fees in the amount of $3,607.50 for preparation of the instant fee petition

is warranted.

   As noted above, Plaintiff did not file a response to Defendant’s fee petition and,

thus, did not raise any objections to the rates or hours billed by Defendant.

Accordingly, this court may not sua sponte reduce any hours absent such an

objection. United States ex rel. Palmer, 897 F.3d at 137; Berkoben v. Aetna Life

Ins. Co., No. 12-cv-1677, 2014 WL 3565959, *15 (W.D. Pa. July 18, 2014) (“The

court may not reduce an award sua sponte; rather, it can only do so in response to

specific objections made by the opposing party.”) (citing Bell v. United Princeton

Props., Inc., 884 F.2d 713, 719 (3d Cir. 1989)); contra Savin ex rel. Savin v. Sec'y

of Health & Human Servs., 85 Fed. Cl. 313, 318 (2008) (distinguishing Bell and

concluding that a court may reduce fees without objection if it has “personal

knowledge of certain proceedings” or other “actual or experiential foundation” to

reduce fees). In any event, the court undertook an independent review of the rates

charged and the hours expended in litigating the underlying claim and the instant

                                          9
fee petition and found the hours expended to be reasonable. Accordingly, because

Plaintiff failed to raise any objections, and the court finds that no hours were

unreasonably charged, Defendant will be awarded attorney’s fees in the amount of

$23,010.00.4

    IV.    Conclusion

       For the above-stated reasons, Defendant’s motion for attorney’s fees and

costs (Doc. 18) will be granted in part. Defendant shall be awarded attorney’s fees

in the amount of $23,010.00, and costs in the amount of $350.00 for a total award

of $23,360.00. An appropriate order follows.

                                                           s/Sylvia H. Rambo
                                                           SYLVIA H. RAMBO
                                                           United States District Judge

Dated: January 16, 2019




4
  Defendant additionally requests an award of costs in the amount of $400.00 for “the filing fee
to remove this case to federal court.” (Doc. 18-3, ¶15.) It is unclear how Defendant arrived at
this number as the filing fee for a removal in this district is set at $350.00. 28 U.S.C. § 1914; see
also, https://www.pamd.uscourts.gov/paygov. Accordingly, the court finds sufficient evidence
to warrant an award of costs in the amount of $350.00. See United States ex rel. Atkinson v. Pa.
Shipbuilding Co., No. 94-cv-7316, 2008 WL 191167, *2 (E.D. Pa. Jan. 22, 2008) (citing
Schauffler v. United Ass'n of Journeymen, Local 420, 246 F.2d 867, 870 (3d Cir. 1957) (“In any
event, the costs were verified . . . to the satisfaction of the district court.”).
                                                 10
